DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) set of claims submitted on 14 MARCH 2019.  The claim set considered consists of four (4) pages with status identifiers.  Current pending claims considered are Claims 1-21 and are considered on the merits below.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 MARCH 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 11 is objected to because of the following informalities:  In the preamble of Claim 11, it recites ‘System according to claim 1’; however, Claim 1 is directed towards a microfluidic device or chip.  For examination purposes, the Examiner interprets the language to mean ‘Microfluidic device or chip according to claim 1’.  This claim has also been rejected under 112(b) for lack of antecedent basis.  Appropriate correction is required.
Dependent claims follow the same reasoning.  
Claim 19 objected to because of the following informalities:  In the step starting with ‘Simultaneously’, the ‘S’ should be lowercase; ‘simultaneously’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "System according to claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above. 
Dependent claims follow the same reasoning. 
Claim 12 recites the limitation "the processor".  There is insufficient antecedent basis for this limitation in the claim.  
In Claim 15, it is unclear as to which ‘valve’ is being actuated in an oscillatory manner.  In Claim 14, which Claim 15 depends from, there is more than one instance of ‘a valve’ being referenced to as well as different situations the valve can be used in.  Clarification is requested.   
Claim 15 recites the limitation "the first or second object".  There is insufficient antecedent basis for this limitation in the claim.  A ‘first or second object’ is not claimed.  Only ‘at least one object’.  The only instance of ‘a first and second object’ is in Claim 2. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LAGUS, submitted on the Information Disclosure Statement on 14 MARCH 2019, Other Documents.
Applicant’s invention is drawn towards a device, a microfluidic device or chip. 
Regarding Claim 1, the reference LAGUS discloses a microfluidic device or chip , Figure 1, including: - at least one inlet for introducing at least one object into the device, Figure 1, page 20514, Device design, channel; - an oil inlet for introducing an oil that supports droplet formation into the device or a droplet forming substance inlet for introducing a droplet forming substance into the device, Figure 1(b); - a co-encapsulation area or structure where the at least one object is encapsulated by the droplet, Figure 1(b); - a microfluidic tubing or channel for transporting the at least one object to an entrance of the co-encapsulation area or structure, Figure 1(b); - an oil supporting droplet formation microchannel or droplet forming substance microchannel connected to the microfluidic tubing or channel to place a liquid of the microfluidic tubing or channel in direct contact with the oil that supports droplet formation or the droplet forming substance, Figure 
Additional Disclosures Included are: Claim 2: wherein the microfluidic device or chip according to claim 1, including: - a first and second inlet for introducing a first and a second object into the device, Figure 1(b), channels for cell type A and B ; - a co-encapsulation area or structure where the first and second objects are encapsulated by the droplet, Figure 1(b), intersection of where cell types and oil intersect; - a first microfluidic tubing or channel for transporting the first object to an entrance of the co-encapsulation area or structure, Figure 1(b), cell type A channel; - a second microfluidic tubing or channel for transporting the second object to the entrance of the co-encapsulation area or structure, Figure 1(b), cell type B channel; and - an oil supporting droplet formation microchannel or droplet forming substance microchannel connected to the first microfluidic tubing or channel and the second microfluidic tubing or channel to place a liquid of the first and second microfluidic tubings or channels in direct contact with the oil that supports droplet formation or the droplet forming substance, Figure 1(b), oil channels.; Claim 3: wherein the microfluidic device or chip according to claim 2, wherein the first and second microfluidic tubings or channels are configured to transport a liquid in first and second microfluidic tubings or channels at the same velocity, Figure 1, page 20514, Device design, page 20515, Experimental setup.; Claim 4: wherein the disclosed is a system, Figure 3(a), including the microfluidic device or chip according to claim 1, See Rejection to Claim 1 above, Figure 3(a), left device, the system further including a collection channel and outlet, Figure 3(a), page 20515, Droplet visualization, and a collection valve configured to open only for collection of co-encapsulated objects, Figure 3(a), Dropspot array includes a clamp (interpreted to be a valve) at the array outlet; and/or a waste channel and outlet and a waste valve configured to open to flush out an unwanted object, Figure Claim 5; wherein the system according to claim 4, further comprising a 5. (Currently Amended) System according to the previous claim 4, further including a camera configured to image at least one object, or the first and/or second object in the microfluidic tubing or channel, Figure 1(c and d), page 20515-20516, camera, Vision Phantom V310, high-speed video is obtained during co-encapsulation.; Claim 6; wherein the system according to claim 1, further including a processor configured to operate the camera and capture images, page 20515-20516, camera, Vision Phantom V310.; Claim 7: wherein the system according to the previous claim 6, wherein the processor is further configured to detect movement of the at least one object, or the first and/or second object using the captured images, page 20515-20516, camera, Vision Phantom V310.;  Claim 17: wherein the system according to claim 4, wherein the at least one object is a particle, or the first and second objects are particles, Figure 1(b), Figure 4.; Claim 18: wherein the method for operating a system according to claim 4, See Rejection to Claim 4 above, for forming a droplet comprising at least one object, the method including the steps of: - introducing at least one object into the microfluidic device or chip through the inlet, Figure 1(b), cell type A or B, page 20514, Device design; - introducing a droplet forming substance into the device through the droplet forming substance inlet, Figure 1(b) oil, page 20515, Experimental setup, oil ; - transporting the at least one object to the entrance of the co-encapsulation area or structure, Figure 1(a and b) page 20515, Experimental setup; - optically inspecting the at least one object, Figure 1(c and d), camera, page 20514, Device design, page 20515, Imaging, Vision Phantom V310; - displacing the at least one object to a co-encapsulation point for encapsulation by the droplet, Figure 1(b-d), page 20514, Device design, page 20515, Experimental setup.; Claim 19: wherein the method of claim 18: -introducing a first and second object into the device through a first and second inlet, Figure 1(b), page 20514, Device design; - Claim 20: wherein discloses is a droplet containing the at least one object produced according to the method of claim 18, Figure 1(c), page 20514, Device design.; and Claim 21: wherein the droplet containing the first and second object produced according to claim 19, Figure 1(c), page 20514, Device design. 
Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAO, submitted on the Information Disclosure Statement on 14 MARCH 2019, Other Documents. 
Applicant’s invention is drawn towards a device, a microfluidic device or chip. 
Regarding Claim 1, the CAO discloses a microfluidic device or chip, Figure 1, including: - at least one inlet for introducing at least one object into the device, Figure 1(A), aqueous particle suspension inlet, page 172-173, Microfluidic chip fabrication; - an oil inlet for introducing an oil that supports droplet formation into the device or a droplet forming substance inlet for introducing a droplet forming substance into the device, Figure 1(A), fluorocarbon oil, page 172-173, Microfluidic chip fabrication; - a co-encapsulation area or structure where the at least one object is encapsulated by the droplet, Figure 1(A); - a microfluidic tubing or channel for transporting the at least one object to an entrance of the co-encapsulation area or structure, Figure 1(A and B); - an oil supporting droplet formation microchannel or droplet forming substance microchannel connected to the microfluidic tubing or channel to place a liquid of the microfluidic tubing or 
Additional Disclosures Included are: Claim 11: wherein the microfluidic device or chip according to claim 1, further including a valve configured to displace, when actuated, liquid in the first and second microfluidic tubing or channels and simultaneously displace the first and second objects to a co-encapsulation point at the exact same time to thereby encapsulate the first and second object in the same droplet, Figure 1(D), solenoid valve, page 173, System setup and operation.; and Claim 12: wherein the system according to claim 11, wherein the processor is configured to actuate the valve, Figure 1 description, microcontroller operates the solenoid valve, abstract, microcontroller actuates solenoid valve.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over LAGUS, submitted on the Information Disclosure Statement on 14 MARCH 2019, Other Documents, and further in view of CAO, submitted on the Information Disclosure Statement on 14 MARCH 2019, Other Documents. 
Regarding Claim 8, the LAGUS reference discloses the claimed invention, but is silent in regards to ability of the processor. 
The  CAO discloses a microfluidic device or chip, Figure 1, including: - at least one inlet for introducing at least one object into the device, Figure 1(A), aqueous particle suspension inlet, page 172-173, Microfluidic chip fabrication; - an oil inlet for introducing an oil that supports droplet formation into the device or a droplet forming substance inlet for introducing a droplet forming substance into the device, Figure 1(A), fluorocarbon oil, page 172-173, Microfluidic chip fabrication; - a co-encapsulation area or structure where the at least one object is encapsulated by 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the LAGUS reference to modify the capability of the processor as that taught in the CAO reference to determine from the images when the at least one object to confirm droplets and their content in the interrogation channel, page 172, left column.  
Additional Disclosures Included are: Claim 9: wherein the system according to the previous claim 8, wherein the processor is configured to optically inspect the first and second object in the predetermined stop position, and to proceed with co-encapsulation or to flush out the first and/or second object through a waste outlet, CAO page 172, left column, Figure 1(B and D) Claim 10: wherein the system according to the previous claim 9, wherein the processor is configured to close the waste valve and open a collection valve if co-encapsulation is chosen, page 174, Results and discussion.
Regarding Claim 14, the LAGUS reference discloses the claimed invention, but is silent in regards to wherein the system further includes a further including a valve connected to the microfluidic tubing or channel; or a valve connected to the first microfluidic tubing or channel and a valve connected to the second microfluidic tubing or channel, the valves being configured to displace a liquid inside the channel.
CAO discloses a microfluidic device or chip, Figure 1, including: - at least one inlet for introducing at least one object into the device, Figure 1(A), aqueous particle suspension inlet, page 172-173, Microfluidic chip fabrication; - an oil inlet for introducing an oil that supports droplet formation into the device or a droplet forming substance inlet for introducing a droplet forming substance into the device, Figure 1(A), fluorocarbon oil, page 172-173, Microfluidic chip fabrication; - a co-encapsulation area or structure where the at least one object is encapsulated by the droplet, Figure 1(A); - a microfluidic tubing or channel for transporting the at least one object to an entrance of the co-encapsulation area or structure, Figure 1(A and B); - an oil supporting droplet formation microchannel or droplet forming substance microchannel connected to the microfluidic tubing or channel to place a liquid of the microfluidic tubing or channel in direct contact with the oil that supports droplet formation or the droplet forming substance, Figure 1(A-C); and - a droplet microchannel or tubing for transporting the droplet, Figure 1(C).  CAO further discloses a valve connected to the microfluidic tubing or channel, abstract, Figure 1(D), solenoid valve. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of LAGUS to include a valve connected to the microfluidic tubing or channel selectively allow pressure within each tubing or channel and for active deflection when sorting of droplets, page 172.
Additional Disclosures Included are: Claim 15: wherein the system according to claim 14, wherein the system is configured to actuate the valve in an oscillatory manner displace the at least one object, or the first or second object an incremental distance, page 173, System setup and operation, solenoid valve controlled by microcontroller, page 175, left column. CAO discloses the valve is controlled by the microcontroller, which includes the opening and closing of the valve.  It would be obvious to one having ordinary skill in the art before the effective filing to modify the ability of the microcontroller to open and close the valve in an oscillatory manner for selectively moving a formed droplet to the waste or collection channels.; and Claim 16: wherein the system according to claim 14, further including pressure sources connected to at least one or the plurality of valves, page 173, System setup and operation, solenoid valve, page 175, left column.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LAGUS, submitted on the Information Disclosure Statement on 14 MARCH 2019, Other Documents, and further in Mechanically activated artificial cell by using microfluidics, Scientific Reports, 09 SEPTEMBER 2016, 6:32912. 
Regarding Claim 13, the LAGUS reference discloses the claimed invention, but is silent in regards to wherein the valve is a T-valve.  
The HO reference discloses a microfluidic device or chip, Figure 2, abstract, page 3, Microfluidic device overview and design, including : at least one inlet for introducing at least one object into the device, Figure 2, page 3, Microfluidic device overview and design; a microfluidic tubing or channel for transporting at least one object, Figure 2, page 3-4, Microfluidic device overview and design,  and a valve configured to displace, when actuated, liquid in  the microfluidic tubing or channels, Figure 2, control valve set 1, wherein the valve is a T-valve, Figure 2, control valve set 1, page 4, Microfluidic device overview and design, page 5, Trapping of double emulsions. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the valve in LAGUS to be a T-valve as taught by HO to selectively close channels with applied air pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797